Title: To George Washington from General William Howe, 19 January 1778
From: Howe, William
To: Washington, George

 

Sir
Philadelphia 19th Janry 1778.

I enclose you an Extract of a Letter from Mr Boudinot to Mr Fergusson the Commissary of Prisoners at this Place, signifying to him that it is expected, that after the 1st Day of February next, we supply all Prisoners with you, West of New Jersey, with every Kind of Provisions sent out from our Lines. and that he has it positively in Charge not to suffer our Agents to purchase any Provisions for them in the Country after that Day.
The Distance at which most of the Prisoners are from hence (many of them from 300 to 400 Miles)—their dispersed Situation through so great an Extent of Country, and many other very obvious Difficulties, demonstrate the Impracticability of such a Mode of Supply. To insist upon it would be to deprive the Prisoners of the only Means of Subsistence, or, in other Words, to destroy by Famine those who might, with a Cruelty less Savage, have been put to Death on the Spot, in the first moment of their Capture.
Mr Boudinot does not mention by whom this Measure is threatened to be adopted: But it is so repugnant to the Rules of War in all civilized Nations, and so marked with Inhumanity, that I cannot persuade myself it has been derived from your Advice; and I am unwilling to suspect that even the present Rulers of this Country, are so entirely lost to all Sense of Honor, and to all Feelings of Humanity, as to pass an Edict for the deliberate Destruction of those whom the Chance of War has thrown into their Hands.
It is alledged by Mr Boudinot, that the Prohibition he mentions, is become absolutely necessary, as it is rather unequal to suffer our Agents to purchase every Kind of Provision at their pleasure among you, whilst your Agent is refused the Priviledge of purchasing necessary Clothing with us.
How subtil and disingenuous is this Argument? Provision, or the Means of Existence, can only, from the Nature of Things, be supplied by Agents or Commissaries on the Spot. Clothing can be provided at a distance, and sent in to our respective prisoners. The one is a Demand of daily Necessity, indispensable, and immediate: The other is but occasionally requisite; and a short Delay in the Supply, can never be fatal, rarely injurious. Upon these Principles the Prisoners on both Sides have been hitherto subsisted; nor can there be an honorable Reason for any Innovation.
The Allowance of Provisions to prisoners here is continued according to an established Regulation, explained in a former Letter: It is specified in a Paper which I enclose. But, exclusive of this Allowance the Men are permitted to receive such additional Refreshments as you may

at any Time think proper to send, and our Markets are always open to them. I cannot therefore apprehend that the unjustifiable Measure communicated by Mr Boudinot to Mr Fergusson, will be pursued: on the contrary I expect that not only the Prisoners to the Westward, but those to the Eastward of New Jersey, will still be supplied with Provisions, in the usual Manner.
It was some Surprize to me Yesterday to be informed that you would permit only one Quarter Master to pass with the Clothing for the British Prisoners. Although one Person for a similar purpose on your part, is undoubtedly sufficient (all the Prisoners I have in this Province being within the Town of Philadelphia) yet the Necessity of my employing a greater Number is obvious, from the divided State of our unfortunate Men in your possession: And as it can’t be alledged that the Quarter Masters I lately ordered on that Service, encroached upon the Spirit of the Agreement subsisting between us, I must hope you will not, on any future Occasions, refuse a pass for an adequate Number of my Officers; assuring you that no unworthy Advantages shall be taken in consequence of your Compliance. With due Respect I am Sir Your most obedt Servant

W. Howe

